Citation Nr: 0424519	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  04-00 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2002 and December 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, that found that 
new and material evidence had not been submitted to reopen 
claims for service connection for asthma and a low back 
disorder.  Both of the claims had initially been denied in a 
March 2000 rating decision, and the final May 2001 rating 
action was a readjudication on a de novo basis following the 
passage of The Veterans Claims Assistance Act (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000).  

In May 2004, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  


FINDINGS OF FACT

1.  In May 2001, the RO denied service connection for a low 
back disorder and asthma.  The RO notified the veteran of 
that decision by letter dated June 28, 2001.  He did not 
appeal.

2.  The evidence received since the May 2001 rating decision 
is cumulative and does not relate to an unestablished fact 
necessary to substantiate the claims for service connection 
for a low back disorder and asthma, and does not raise a 
reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision which denied service 
connection for a low back disorder and asthma is final. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2003).

2.  The evidence received since the May 2001 rating decision 
which denied service connection for a low back disorder and 
asthma is not new and material, and the claims are not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in August 2002.  He was told what was 
required to reopen his claims for service connection and of 
his and VA's respective responsibilities in terms of 
obtaining information and evidence.  He was also asked to 
submit evidence to the RO as soon as possible.  Therefore, 
adequate notice to the veteran, as required by 38 U.S.C.A. 
§ 5103(a), was provided prior to the initial unfavorable 
decision by the agency of original jurisdiction.   See 
38 U.S.C.A. § 7261(b)(2) (West 2002).   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  All identified, pertinent evidence, including VA and 
private medical records as discussed below, has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO has failed to obtain.  
The veteran's testimony at a May 2004 hearing before the 
undersigned Veterans Law Judge, indicated that he has no 
additional evidence to submit.  He stated that records from 
his private doctors were no longer available.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examination was conducted in September 2003 and an 
addendum was provided in February 2004.  Both the report of 
the examination and the addendum are in the claims file.  
Regardless, there is no duty to obtain a VA examination or 
opinion in this case because new and material evidence has 
not been presented or secured.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims.  
 

II. New and material evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§  1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003). 

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered. The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Here, service medical records show that the veteran was 
treated in July 1962 and February 1963 for acute back pain, 
but no relevant diagnosis was made despite examination and X-
rays.  At service separation, no disorder of the back was 
noted.  There was no diagnosis or treatment for asthma, 
though the veteran did check yes to the question of whether 
he currently had or ever had asthma on his service separation 
physical examination personal history.

In January 2000, the veteran submitted a claim for service 
connection for low back pain and asthma.  VA treatment 
records dated in 1996 from Durham VA medical center (VAMC) 
showed treatment for unrelated illness.  Records dated in 
1999 did show complaints of low back and thigh strain 
reportedly present following a round of golf.  Asthma was 
noted as an ongoing medical condition and there was treatment 
and medication for reactive airway disease.  

In March 2000, the RO denied service connection for a low 
back disorder and asthma.  The claim was readjudicated in May 
2001 subsequent to the passage of the VCAA.  Prior to the 
readjudication, the RO asked the veteran if he had any 
additional evidence to submit.  He indicated in April 2001 
that he did not have any evidence.  The RO denied the claims 
in May 2001 and informed the veteran of the denial by letter 
dated June 28, 2001.  He did not appeal.  Thus, that decision 
is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In July 2002, the veteran submitted a request to reopen his 
claim.  Additional records submitted after the May 2001 
denial include VA outpatient treatment records and 
examinations, dated through 2004; reports of examination from 
chiropractors Ira Rubin, D.C., and Jack Henry, D.C dated in 
July and August 2001, respectively; a report of VA 
examination dated in September 2003 with a February 2004 
addendum; and a report from James S. Fulghum, III, M.D., 
dated in March 2004.  

The chiropractic reports as well as the report from Dr. 
Fulghum show current lumbar degenerative disc disease, lumbar 
spondylosis, and arthrosis.  None of these reports draws a 
connection between the current problems and service, however.  
Moreover, Dr. Fulghum stated that he could make no conclusion 
as to the relevance or connection between the current 
problems and injury occurring in 1962.  VA treatment records 
show ongoing findings and treatment for reactive airway 
disease and asthma.  

A report of VA orthopedic examination from Durham VAMC dated 
in September 2003 reflects complaints of low back strain.  
The examiner reviewed the claims folder and the service 
medical records.  The diagnosis was degenerative disc disease 
and degenerative joint disease of the lumbar spine with 
residuals.  The examiner commented that there were no medical 
records of treatment for low back pain at the time of service 
separation and in the 1990s.  He noted that the 1962 
complaints were related to strain and the current diagnosis 
was degenerative disc and spine disease.  Thus, it was not 
possible in the examiner's opinion that the back problems 
present now were related to the problems "in his head" 
while he was on active duty without resort to speculation.  

In an effort to clarify the meaning of the examiner's 
opinion, another request was made by the RO.  The examiner 
was asked to explain his opinion.  The examiner wrote an 
addendum in February 2004 clarifying and correcting the 
statement.  He reported that he did not mean to say, "in his 
head."  Instead, he meant to write, it is not possible in my 
opinion to relate the problems with his back now to the 
problems, "that he had" when he resigned from active duty 
without resorting to unfounded speculation.  

At the time of the May 2001 rating decision, the evidence of 
record consisted of the service medical records showing 
episodes of back strain and a complaint of asthma, and post-
service medical records showing a low back disorder and 
reactive airway disease many years after service.  

The Board finds that new and material evidence has not been 
received.  The veteran's contentions, including at his 
hearing in May 2004, that he has asthma and a low back 
disorder that had their onset during or are related to active 
service are not new.  His statements are essentially a 
repetition of his previous assertions that were before the RO 
in 2001, and are basically cumulative and not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such conditions are not competent, and therefore, not 
material.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Further, the new medical records showing diagnoses of asthma 
and a low back  disorder many years after service are 
cumulative.  There was medical evidence before the RO in 2001 
showing that the veteran suffered from these disabilities.  

Nor do the new medical records in any way provide a medical 
linkage of the asthma and low back disorder with the 
veteran's active service.  There is no medical evidence 
indicating that the veteran's  asthma and low back disorder 
that had their onset during active service or are related to 
any in-service disease or injury.  To the contrary, the VA 
examiner in September 2003 stated that it was not possible to 
relate the veteran's current low back disorder to the 
problems he had in service, and Dr. Fulghum made no 
conclusion on the matter.  Accordingly, even if new, the 
Board finds that these records do not relate to an 
unestablished fact necessary to substantiate the claims or 
raise a reasonable possibility of substantiating the claims.  

Similarly, medical records that do not mention asthma or a 
low back disorder, even if new, are not material.  The fact 
that the veteran is presently or was impaired due to other 
medical problems is not a matter in dispute. 

Accordingly, the Board finds that the evidence received 
subsequent to May 2001 is not new and material and does not 
serve to reopen the veteran's claims for service connection 
for asthma and a low back disorder.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2003).





ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a low back 
disorder, that claim remains denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for asthma, that 
claim remains denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



